DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Amendment

2.	Amendment received on 08/01/2022 has been entered. Claims 1, 3, 10 and 12 have been amended.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-4, 6-10, 12-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-4, 8-10, 12-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2010/0013816).
	As to claim 1, Kwak teaches a pixel driving circuit comprising:
 a light emitting module (OLED, fig. 4); 
a driving module (the third transistor T3, fig. 4), electrically connected to the light emitting module (OLED, fig. 4), configured to control the light emitting module to generate light ([0042] the third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED ) according to a predetermined voltage ([0047] the first capacitor C1 is coupled between the second node N2 and the first power ELVDD. The first capacitor C1 is initialized by the initialization power Vinit supplied via the seventh transistor T7... Thereafter, a voltage corresponding to a data signal supplied via the second to fourth transistors T2 to T4 is stored in the first capacitor C1); 
a voltage writing module (comprising the second transistor T2 and the fourth transistor T4, fig. 4), having an input end and an output end, configured to write a compensation voltage to the driving module ([0043] The fourth transistor T4 is turned on during the period when the current scan signal is supplied to the current scan line Sn so as to diode-couple the third transistor T3, [0062] since the third transistor T3 is diode-coupled, a voltage corresponding to a difference between the data signal Vdata and the threshold voltage of the third transistor T3 is supplied to the second node N2. The voltage supplied to the second node N2 is charged into the first capacitor C1, [0066] since the voltage corresponding to the threshold voltage of the third transistor T3 is stored into the first capacitor C1 during the second period t2, the threshold voltage of the third transistor T3 is compensated for during the third period t3); 
wherein the input end of the voltage writing module has a signal input interface, and the output end of the voltage writing module is electrically connected to the driving module  and the light emitting module ([0041] The second transistor T2 is coupled between a data line Dm and a first node N1, and a gate electrode of the second transistor T2 is coupled to a current scan line Sn. The second transistor T2 is turned on during a period when a current scan signal is supplied to the current scan line Sn so as to supply a data signal supplied from the data line Dm to the pixel 11, [0042] The third transistor T3 is coupled between the first node N1 and the organic light emitting diode OLED, and a gate electrode of the third transistor T3 is coupled to a second node N2. The third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED during a light-emitting period of the pixel 110, corresponding to the data signal supplied from the second transistor T2);
 a resetting module (comprising T1’ and T7, fig. 4) having two ends respectively electrically connected to the driving module (T7 is connected to T3, fig. 4) and the light emitting module (T1’ is connected to the OLED, fig. 4), configured to providing the predetermined voltage to the driving module ([0046] The seventh transistor T7 is coupled between the second node N2 and the initialization power Vinit, and a gate electrode of the seventh transistor T7 is coupled to the previous scan line Sn-1. The seventh transistor T7 is turned on during the period when the previous scan signal is supplied to the previous scan line Sn-1, so that the voltage of the initialization power Vinit is supplied to the second node N2) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0069] referring to FIG. 4, in the pixel 110', a first transistor T1' is coupled between an anode electrode of an organic light emitting diode OLED and a second power ELVSS. That is, in this embodiment, a reset voltage for resetting an anode voltage is set as the voltage of the second power ELVSS); and
 an electronic characteristic recovery module (T5 and T6, fig. 4), having one end electrically connected to the driving module (the third transistor T3, fig. 4) and another end receiving a light emitting control signal ([0044] a gate electrode of the fifth transistor T5 is coupled to a light-emitting control line En. When a light-emitting control signal supplied from the light-emitting control line En is transitioned to a low level, the fifth transistor T5 allows the first power ELVDD to be electrically coupled to the first node N1, [0045] a gate electrode of the sixth transistor T6 is coupled to the light-emitting control line En. The sixth transistor T6 is turned off during a period when a high-level light-emitting control signal is supplied to the light-emitting control line En); 
wherein the predetermined voltage (Vinit, fig. 4) and the resetting voltage (ELVSS, fig. 4) are different and are both negative (Vinit is less than ELVDD, [0059], and a second power ELVSS is less than ELVDD, fig. 4), 
wherein the driving module comprises: 
a first thin film transistor (TFT) (T3, fig. 4), having a source, a drain and a gate, wherein the source is electrically connected to the electronic characteristic recovery module (T5 and T6, fig. 4), the drain is electrically connected to the light emitting module (OLED, fig. 4) and the electronic characteristic recovery module (T5 and T6, fig. 4), and the gate is electrically connected to the resetting module (T1’ and T7, fig. 4) and the voltage writing module (transistor T2 and the fourth transistor T4, fig. 4); and 
a capacitor (capacitor C1, fig. 4), connected between a positive voltage source (ELVDD, fig. 4) and the gate of the first TFT (T3, fig. 4), 
wherein the resetting module comprises: 
3 a fourth TFT (T7, fig. 4), having a drain electrically connected to the gate of the first TFT (T3, fig. 4), a source receiving the predetermined voltage (Vinit, fig. 4), and a gate receiving a resetting signal (Sn-1, fig. 2); and 
a seventh TFT (T1’, fig. 4), having a source electrically connected to an input end of the light emitting module (OLED, fig. 4), a drain electrically connected to an output end of the light emitting module and receiving a power signal (ELVSS, fig. 4), and a gate fed with the resetting signal (Sn-1, fig. 2). 


2. (Canceled)  

As to claim 3, Kwak teaches the pixel driving circuit, wherein the voltage writing module (comprising the second transistor T2 and the fourth transistor T4, fig. 4) comprises: a second TFT (T2, fig. 4), having a gate receiving a scan signal (scan line Sn, fig. 4), a source receiving a data signal (Dm, fig. 4) and a drain electrically connected to the gate of the first TFT ([0041] The second transistor T2 is coupled between a data line Dm and a first node N1, and a gate electrode of the second transistor T2 is coupled to a current scan line Sn. The second transistor T2 is turned on during a period when a current scan signal is supplied to the current scan line Sn so as to supply a data signal supplied from the data line Dm to the pixel 11, [0042] The third transistor T3 is coupled between the first node N1 and the organic light emitting diode OLED, and a gate electrode of the third transistor T3 is coupled to a second node N2. The third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED during a light-emitting period of the pixel 110, corresponding to the data signal supplied from the second transistor T2); and 
a third TFT (T4, fig. 4), having a gate receiving the scan signal (scan line Sn, fig. 4); 
wherein the second TFT is a switch transistor (T2, fig. 4), and the third TFT (T4, fig. 4) is positioned between the gate and the drain of the first TFT (T3, fig. 4).

As to claim 4, Kwak teaches the pixel driving circuit, wherein the electronic characteristic recovery module (T5 and T6, fig. 4) comprises: a fifth TFT (T5, fig. 4), having a source electrically connected to the positive voltage source (ELVDD, fig. 4), a drain electrically connected to the source of the first TFT (T3, fig. 1), and a gate (gate of T5, fig. 4); and a sixth TFT (T6, fig. 4), having a source electrically connected to the drain of the first TFT (T3, fig. 4), a drain electrically connected to the light emitting module (OLED, fig. 4), and a gate (a gate of T6); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module ([0044] a gate electrode of the fifth transistor T5 is coupled to a light-emitting control line En. When a light-emitting control signal supplied from the light-emitting control line En is transitioned to a low level, the fifth transistor T5 allows the first power ELVDD to be electrically coupled to the first node N1, [0045] a gate electrode of the sixth transistor T6 is coupled to the light-emitting control line En. The sixth transistor T6 is turned off during a period when a high-level light-emitting control signal is supplied to the light-emitting control line En).  

5. (Canceled)4  

As to claim 8, Kwak teaches the pixel driving circuit, wherein the pixel driving circuit has a resetting stage (first period t1, fig. 3), a data signal writing and threshold voltage compensation stage (second period t2, fig. 3), and a light emitting stage (third period t3, fig. 3); 
wherein when the pixel driving circuit is in the resetting stage (first period t1, fig. 3), the driving module and the resetting module are turned on ([0059] the first and seventh transistors T1 and T7 are turned on by the low-level previous scan signal SSn-1. Accordingly, the voltage of the initialization power Vinit is provided to the anode electrode of the organic light emitting diode OLED and the second node N2.  Here, the voltage of the initialization power Vinit may be set as a suitable value capable of initializing the pixel 110, e.g., a value lower than the minimum voltage of a data signal Vdata), and the electronic characteristic recovery module (fig. 3 illustrates that the light-emitting control line En is high to turn off T5 and T6 in the first period t1), the voltage writing module (fig. 3 illustrates that Sn is high to turn off T2 and T4 in the first period t1) and the light emitting module are turned off (during the first period t1, T6 is off to disconnect the current flowing to the OLED device); 
wherein when the pixel driving circuit is in the data writing and threshold voltage compensation stage (second period t2, fig. 3), the driving module and the voltage writing module are turned on ([0061] a low-level current scan signal SSn is supplied to the pixel 110 during a second period t2 set as a programming period. Then, the second and fourth transistors T2 and T4 are turned on in response to the low-level current scan signal SSn. The third transistor T3 diode-coupled by the fourth transistor T4 is turned on), and 5 the electronic characteristic recovery module (fig. 3 illustrates that the light-emitting control line En is high to turn off T5 and T6 in the second period t2), the resetting module (fig. 3 illustrates that Sn-1 is high to turn off T1 and T7 in the second period t2) and the light emitting module are turned off (OLED is off during the second period t2 since no current is flowing through the turned off transistor T6), and
 wherein when the pixel driving circuit is in the light emitting stage (third period t3), the driving module, the electronic characteristic recovery module and the light emitting module are turned on ([0064] a light-emitting control signal EMI is transitioned to a low level during a third period t3 set as a light-emitting period. Then, the fifth and sixth transistors T5 and T6 are turned on by the low-level light-emitting control signal EMI. Therefore, a driving current flows along a path from the first power ELVDD via the fifth transistor T5, the third transistor T3, the sixth transistor T6 and the organic light emitting diode OLED to the second power ELVSS), and the voltage writing module (fig. 3 illustrates that Sn is high to turn off T2 and T4 in the third period t3) and the resetting module are turned off (fig. 3 illustrates that Sn-1 is high to turn off T1 and T7 in the third period t3).

As to claim 9, Kwak teaches the pixel driving circuit, wherein the first TFT (T3, fig. 4), the second TFT (T2, fig. 4), the third TFT (T4, fig. 4), the fourth TFT (T7, fig. 4), the fifth TFT (T5, fig. 4), the sixth TFT (T6, fig. 4) and the seventh TFT (T1’, fig. 4) are all P- type TFTs (see fig. 4); 
wherein the light emitting control signal (En is high during the first period t1, fig. 3) and the scan signal correspond to a high voltage level (Sn is high during the first period t1, fig. 3) and the electronic characteristic recovery control signal corresponds to a low voltage level in the resetting stage (Sn-1 is low during the first period t1); 
wherein the light emitting control signal corresponds to the high voltage level (En is high during the second period t2, fig. 3) and the electronic characteristic recovery control signal (Sn-1 is high during the second period t2) and the scan signal correspond to the low voltage level in the data writing and threshold voltage compensation stage (Sn is low during the second period t2, fig. 3); and
 wherein the electronic characteristic recovery control signal (Sn-1 is high during the third period t3) and the scan signal correspond to the high voltage level (Sn is high during the third period t3, fig. 3) and the light emitting control signal corresponds to the low voltage level in the light emitting stage (En is low during the third period t3, fig. 3).  

As to claim 10, Kwak teaches a display device, comprising: 
a timing controller, configured to control the light emitting control signal, a scan signal and an electronic characteristic recovery control signal ([0033] The scan driver 200 generates a scan signal and a light-emitting control signal, corresponding to an externally supplied (e.g., from a timing control unit) scan control signal);and 
a pixel driving circuit, comprising: 
a light emitting module (OLED, fig. 4);
a driving module (the third transistor T3, fig. 4), electrically connected to the light emitting module (OLED, fig. 4), configured to control the light emitting module to generate light ([0042] the third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED ) according to a predetermined voltage ([0047] the first capacitor C1 is coupled between the second node N2 and the first power ELVDD. The first capacitor C1 is initialized by the initialization power Vinit supplied via the seventh transistor T7... Thereafter, a voltage corresponding to a data signal supplied via the second to fourth transistors T2 to T4 is stored in the first capacitor C1); 
 a voltage writing module (comprising the second transistor T2 and the fourth transistor T4, fig. 4), having an input end and an output end, configured to write a compensation voltage to the driving module ([0043] The fourth transistor T4 is turned on during the period when the current scan signal is supplied to the current scan line Sn so as to diode-couple the third transistor T3, [0062] since the third transistor T3 is diode-coupled, a voltage corresponding to a difference between the data signal Vdata and the threshold voltage of the third transistor T3 is supplied to the second node N2. The voltage supplied to the second node N2 is charged into the first capacitor C1, [0066] since the voltage corresponding to the threshold voltage of the third transistor T3 is stored into the first capacitor C1 during the second period t2, the threshold voltage of the third transistor T3 is compensated for during the third period t3); 
wherein the input end of the voltage 6 writing module has a signal input interface, and the output end of the voltage writing module is electrically connected to the driving module and the light emitting module ([0041] The second transistor T2 is coupled between a data line Dm and a first node N1, and a gate electrode of the second transistor T2 is coupled to a current scan line Sn. The second transistor T2 is turned on during a period when a current scan signal is supplied to the current scan line Sn so as to supply a data signal supplied from the data line Dm to the pixel 11, [0042] The third transistor T3 is coupled between the first node N1 and the organic light emitting diode OLED, and a gate electrode of the third transistor T3 is coupled to a second node N2. The third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED during a light-emitting period of the pixel 110, corresponding to the data signal supplied from the second transistor T2);
a resetting module (comprising T1’ and T7, fig. 4) having two ends respectively electrically connected to the driving module (T7 is connected to T3, fig. 4) and the light emitting module (T1’ is connected to the OLED, fig. 4), configured to providing the predetermined voltage to the driving module ([0046] The seventh transistor T7 is coupled between the second node N2 and the initialization power Vinit, and a gate electrode of the seventh transistor T7 is coupled to the previous scan line Sn-1. The seventh transistor T7 is turned on during the period when the previous scan signal is supplied to the previous scan line Sn-1, so that the voltage of the initialization power Vinit is supplied to the second node N2) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0069] referring to FIG. 4, in the pixel 110', a first transistor T1' is coupled between an anode electrode of an organic light emitting diode OLED and a second power ELVSS. That is, in this embodiment, a reset voltage for resetting an anode voltage is set as the voltage of the second power ELVSS); and
 an electronic characteristic recovery module (T5 and T6, fig. 4), having one end electrically connected to the driving module (the third transistor T3, fig. 4) and another end receiving a light emitting control signal ([0044] a gate electrode of the fifth transistor T5 is coupled to a light-emitting control line En. When a light-emitting control signal supplied from the light-emitting control line En is transitioned to a low level, the fifth transistor T5 allows the first power ELVDD to be electrically coupled to the first node N1, [0045] a gate electrode of the sixth transistor T6 is coupled to the light-emitting control line En. The sixth transistor T6 is turned off during a period when a high-level light-emitting control signal is supplied to the light-emitting control line En);
 wherein the predetermined voltage (Vinit, fig. 4) and the resetting voltage (ELVSS, fig. 4) are different and are both negative (Vinit is less than ELVDD, [0059], and a second power ELVSS is less than ELVDD, fig. 4),
wherein the driving module comprises: 
a first thin film transistor (TFT) (T3, fig. 4), having a source, a drain and a gate, wherein the source is electrically connected to the electronic characteristic recovery module (T5 and T6, fig. 4), the drain is electrically connected to the light emitting module (OLED, fig. 4) and the electronic characteristic recovery module (T5 and T6, fig. 4), and the gate is electrically connected to the resetting module (T1’ and T7, fig. 4) and the voltage writing module (transistor T2 and the fourth transistor T4, fig. 4); and
 a capacitor (capacitor C1, fig. 4), connected between a positive voltage source (ELVDD, fig. 4) and the gate of the first TFT (T3, fig. 4),  
wherein the resetting module comprises:
 a fourth TFT (T7, fig. 4), having a drain electrically connected to the gate of the first TFT (T3, fig. 4), a source receiving the predetermined voltage (Vinit, fig. 4), and a gate receiving a resetting signal (Sn-1, fig. 2); and
 a seventh TFT (T1’, fig. 4), having a source electrically connected to an input end of the light emitting module (OLED, fig. 4), a drain electrically connected to an output end of the light emitting module and receiving a power signal (ELVSS, fig. 4), and a gate fed with the resetting signal (Sn-1, fig. 2). 

11. (Canceled)7  

As to claim 12, Kwak the display device, wherein the voltage writing  module (comprising the second transistor T2 and the fourth transistor T4, fig. 4) comprises: 
a second TFT (T2, fig. 4), having a gate receiving a scan signal (scan line Sn, fig. 4), a source receiving a data signal (Dm, fig. 4) and a drain electrically connected to the gate of the first TFT ([0041] The second transistor T2 is coupled between a data line Dm and a first node N1, and a gate electrode of the second transistor T2 is coupled to a current scan line Sn. The second transistor T2 is turned on during a period when a current scan signal is supplied to the current scan line Sn so as to supply a data signal supplied from the data line Dm to the pixel 11, [0042] The third transistor T3 is coupled between the first node N1 and the organic light emitting diode OLED, and a gate electrode of the third transistor T3 is coupled to a second node N2. The third transistor T3 controls the amplitude of a driving current that flows to the organic light emitting diode OLED during a light-emitting period of the pixel 110, corresponding to the data signal supplied from the second transistor T2); and
 a third TFT (T4, fig. 4), having a gate receiving the scan signal (scan line Sn, fig. 4);  
wherein the second TFT is a switch transistor (T2, fig. 4), and the third TFT (T4, fig. 4) is positioned between the gate and the drain of the first TFT (T3, fig. 4).

As to claim 13, Kwak teaches the display device, wherein the electronic characteristic recovery module (T5 and T6, fig. 4) comprises: a fifth TFT (T5, fig. 4), having a source electrically connected to the positive voltage source (ELVDD, fig. 4), a drain electrically connected to the source of the first TFT (T3, fig. 1), and a gate (gate of T5, fig. 4); and a sixth TFT (T6, fig. 4), having a source electrically connected to the drain of the first TFT (T3, fig. 4), a drain electrically connected to the light emitting module (OLED, fig. 4), and a gate (a gate of T6); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module ([0044] a gate electrode of the fifth transistor T5 is coupled to a light-emitting control line En. When a light-emitting control signal supplied from the light-emitting control line En is transitioned to a low level, the fifth transistor T5 allows the first power ELVDD to be electrically coupled to the first node N1, [0045] a gate electrode of the sixth transistor T6 is coupled to the light-emitting control line En. The sixth transistor T6 is turned off during a period when a high-level light-emitting control signal is supplied to the light-emitting control line En).  

14. (Canceled)  

As to claim 17, Kwak teaches the display device, wherein the pixel driving circuit has a resetting stage (first period t1, fig. 3), a data signal writing and threshold voltage compensation stage (second period t2, fig. 3), and a light emitting stage (third period t3, fig. 3); 
wherein when the pixel driving circuit is in the resetting stage (first period t1, fig. 3), the driving module and the resetting module are turned on ([0059] the first and seventh transistors T1 and T7 are turned on by the low-level previous scan signal SSn-1. Accordingly, the voltage of the initialization power Vinit is provided to the anode electrode of the organic light emitting diode OLED and the second node N2.  Here, the voltage of the initialization power Vinit may be set as a suitable value capable of initializing the pixel 110, e.g., a value lower than the minimum voltage of a data signal Vdata), and the electronic characteristic recovery module (fig. 3 illustrates that the light-emitting control line En is high to turn off T5 and T6 in the first period t1), the voltage writing module (fig. 3 illustrates that Sn is high to turn off T2 and T4 in the first period t1) and the light emitting module are turned off (during the first period t1, T6 is off to disconnect the current flowing to the OLED device); 
wherein when the pixel driving circuit is in the data writing and threshold voltage compensation stage (second period t2, fig. 3), the driving module and the voltage writing module are turned on ([0061] a low-level current scan signal SSn is supplied to the pixel 110 during a second period t2 set as a programming period. Then, the second and fourth transistors T2 and T4 are turned on in response to the low-level current scan signal SSn. The third transistor T3 diode-coupled by the fourth transistor T4 is turned on), and 5 the electronic characteristic recovery module (fig. 3 illustrates that the light-emitting control line En is high to turn off T5 and T6 in the second period t2), the resetting module (fig. 3 illustrates that Sn-1 is high to turn off T1 and T7 in the second period t2) and the light emitting module are turned off (OLED is off during the second period t2 since no current is flowing through the turned off transistor T6), and
 wherein when the pixel driving circuit is in the light emitting stage (third period t3), the driving module, the electronic characteristic recovery module and the light emitting module are turned on ([0064] a light-emitting control signal EMI is transitioned to a low level during a third period t3 set as a light-emitting period. Then, the fifth and sixth transistors T5 and T6 are turned on by the low-level light-emitting control signal EMI. Therefore, a driving current flows along a path from the first power ELVDD via the fifth transistor T5, the third transistor T3, the sixth transistor T6 and the organic light emitting diode OLED to the second power ELVSS), and the voltage writing module (fig. 3 illustrates that Sn is high to turn off T2 and T4 in the third period t3) and the resetting module are turned off (fig. 3 illustrates that Sn-1 is high to turn off T1 and T7 in the third period t3).

 As to claim 18, Kwak teaches the display device, wherein the first TFT (T3, fig. 4), the second TFT (T2, fig. 4), the third TFT (T4, fig. 4), the fourth TFT (T7, fig. 4), the fifth TFT (T5, fig. 4), the sixth TFT (T6, fig. 4) and the seventh TFT (T1’, fig. 4) are all P- type TFTs (see fig. 4); 
wherein the light emitting control signal (En is high during the first period t1, fig. 3) and the scan signal correspond to a high voltage level (Sn is high during the first period t1, fig. 3) and the electronic characteristic recovery control signal corresponds to a low voltage level in the resetting stage (Sn-1 is low during the first period t1); 
wherein the light emitting control signal corresponds to the high voltage level (En is high during the second period t2, fig. 3) and the electronic characteristic recovery control signal (Sn-1 is high during the second period t2) and the scan signal correspond to the low voltage level in the data writing and threshold voltage compensation stage (Sn is low during the second period t2, fig. 3); and
 wherein the electronic characteristic recovery control signal (Sn-1 is high during the third period t3) and the scan signal correspond to the high voltage level (Sn is high during the third period t3, fig. 3) and the light emitting control signal corresponds to the low voltage level in the light emitting stage (En is low during the third period t3, fig. 3).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2010/0013816) in view of Kim et al (US 2021/0036080).
	As to claim 6, Kwak does not teach the dual-gate transistors as claimed.
However, Kim teaches the pixel driving circuit, wherein the fourth TFT is a first dual-gate transistor (T4, fig. 3) and the third TFT is a second dual-gate transistor (T3, fig. 3); wherein the first dual-gate transistor comprises a first source transistor (T4_2, fig. 3) and a first drain transistor (T4_1, fig. 3), the first source transistor and the first drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T4), the source of the first source transistor is electrically connected to the predetermined voltage (Vint, fig. 3), the drain of the first source transistor (T4_2, fig. 3) is electrically connected to the source of the first drain transistor (T4_1, fig. 3), and the drain of the first drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3); and wherein the second dual-gate transistor comprises a second source transistor (T3_2, fig. 3) and a second drain transistor (T3_1, fig. 3), the second source transistor and the second drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T3), the source of the second source transistor is electrically connected to the drain of the first TFT (T1, fig. 3), the drain of the second source transistor (T3_2, fig. 3) is electrically connected to the source of the second drain transistor (T3_1, fig. 3) and the drain of the second drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kwak, the third and the fourth TFTs to be dual-gate transistors, as suggested by Kim in order to reduce current leakage of each transistors ([0095]).

As to claim 15, Kwak does not teach the dual-gate transistors as claimed.
However, Kim teaches the display device, wherein the fourth TFT is a first dual-gate transistor (T4, fig. 3) and the third TFT is a second dual-gate transistor (T3, fig. 3); wherein the first dual-gate transistor comprises a first source transistor (T4_2, fig. 3) and a first drain transistor (T4_1, fig. 3), the first source transistor and the first drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T4), the source of the first source transistor is electrically connected to the predetermined voltage (Vint, fig. 3), the drain of the first source transistor (T4_2, fig. 3) is electrically connected to the source of the first drain transistor (T4_1, fig. 3), and the drain of the first drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3); and wherein the second dual-gate transistor comprises a second source transistor (T3_2, fig. 3) and a second drain transistor (T3_1, fig. 3), the second source transistor and the second drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T3), the source of the second source transistor is electrically connected to the drain of the first TFT (T1, fig. 3), the drain of the second source transistor (T3_2, fig. 3) is electrically connected to the source of the second drain transistor (T3_1, fig. 3) and the drain of the second drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kwak, the third and the fourth TFTs to be dual-gate transistors, as suggested by Kim in order to reduce current leakage of each transistors ([0095]).

8.	Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2010/0013816) in view of Cho et al (US 2014/0346475).
	As to claim 7, Kwak does not teach the pixel driving circuit as claimed.
However, Cho teaches the pixel driving circuit, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel (OLED1….OLEDn, fig. 35), anodes of the light emitting diodes are electrically connected to the drain of the sixth TFT (TC7, fig. 35), and cathodes of the light emitting diodes receive a power signal (ELVSS, fig. 35).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kwak, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel, as suggested by Cho in order for the OLEDs to keep emitting light without any perceivable brightness loss even if a defective OLED is separated from the pixel circuit ([0146]).

As to claim 16, Kwak does not teach the display device as claimed.
However, Cho teaches the display device, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel (OLED1….OLEDn, fig. 35), anodes of the light emitting diodes are electrically connected to the drain of the sixth TFT (TC7, fig. 35), and cathodes of the light emitting diodes receive a power signal (ELVSS, fig. 35).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kwak, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel, as suggested by Cho in order for the OLEDs to keep emitting light without any perceivable brightness loss even if a defective OLED is separated from the pixel circuit ([0146]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628